Exhibit 10.1

 

Property Lease Contract

Lessor: Zhejiang Letong Communication Equipment Co., Ltd.

Lessee: UTStarcom Telecom Co., Ltd.

Contract No.:

Date: March 7, 2011

 

Property Lease Contract

Lessor: Zhejiang Letong Communication Equipment Co., Ltd. (hereinafter referred
to as “Party A”)

Company Address: No. 1576, Chunbo Road, Bingjiang District, Hangzhou, Zhejiang
Province, China

Legal Representative: Xiangguang SHI (Chairman of Board)

Contact Address: No. 1576, Chunbo Road, Bingjiang District, Hangzhou, Zhejiang
Province, China

Tel: 0571-87717777 Fax: 0571-87717777

 

Lessee: UTStarcom Telecom Co., Ltd. (hereinafter referred to as “Party B”)

Company Address: No. 368 Liuhe Road, Bingjiang District, Hangzhou, Zhejiang
Province, China

Legal Representative: Yanya Sheng

Contact Address: No. 368 Liuhe Road, Bingjiang District, Hangzhou, Zhejiang
Province, China

Tel: 0571-81920000 Fax: 0571-81925987

 

This contract (“Contract”) is entered into by and between the Parties hereto in
good faith in accordance with the Contract Law of the People’s Republic of China
and relevant laws and regulations.

 

CONTRACT

 

I. Basic Information on the Property for Lease

 

1.1         The property for lease (“Property”) is located in the Building 2 and
3 of Letong Tech Park at No. 1576 Chunbo Road, Bingjiang District, Hangzhou,
Zhejiang Province.  The Parties will separately enter into a property management
service agreement in connection with the property services, which will be
attached hereto as an appendix.

 

1.2         Property’s Building Area

 

Building 2 has a building area of 14176.73 square meters, a public area of
1630.48 square meters and a lease area of 15807.21 square meters. (See Appendix
1 for details).

 

Building 3’s building area and public area add up to 17175.4 square meters.  The
building area and public area are subject to the measurements acceptable to the
house administration bureau.

 

II. Purpose and Nature of the Use

 

2.1 The Property will be leased by Party B as a research and development center.

 

2.2 Party B undertakes that it will not change the purpose agreed above without
Party A’s written consent or conduct illegal activities during the lease term.

 

III. Lease Term and Rent Commencement Date

 

3.1 The lease term is from March 7, 2011 to July 15, 2016.  Party A shall
deliver the Building 2 and 3 to Party B on the date hereof.  Upon delivery of
the Property, Party B shall enter into a property delivery and acceptance form
in writing with Party A.  Party B’s signing of such property delivery and
acceptance form shall not constitute Party B’s acknowledgement of the Property’s
compliance with the infrastructure conditions and requisite basic conditions
required in the memorandum.

 

--------------------------------------------------------------------------------


 

3.2 Rent-Free Period:  A rent-free period starting from the date of actual
delivery and acceptance and ending July 15, 2011 is available to Party B.  If,
following the date of actual delivery and acceptance, the preconditions required
for delivery have not been met as per the agreed schedule in accordance with the
infrastructure conditions and requisite basic conditions required in the
memorandum, the rent-free period agreed to by Party A above shall be extended as
provided in Section 5.1 below.  Party B shall have the right to, in its sole
discretion, elect to (i) terminate this Contract, in which case Party A shall
refund the deposit in full and pay an additional amount of RMB2 million as
liquidated damages; or (ii) continue to perform this Contract, in which case,
Party A shall bear the portion of lease cost due to any third party for the
extended period that is above the rent agreed hereunder and incurred as a result
of Party B’s failure to move in the Property as scheduled due to Party A’s delay
in meeting the delivery conditions under the memorandum.  During the rent-free
period, Party B is not required to pay Party A the rent for the Property, but
shall pay 50% of the property management fee for the agreed total lease area for
such period.

 

3.3 The rent commencement date: the day when the rent-free period expires (i.e.
July 16, 2011) shall be the rent commencement date.

 

3.4 Upon expiration of the lease term, if Party B needs to renew the Contract,
it shall notify Party A in writing three months in advance.  Under the same
terms, Party B shall have the priority to lease the Property.  Before the
Parties enter into a renewed contract, Party A shall have the right to, by
giving Party B notice and with Party B’s consent, show its clients around the
Property at any reasonable time during the last three months of the lease term. 
If Party B cannot enjoy the priority to lease because of Party A, Party A shall
indemnify Party B for its losses.

 

IV. Rent Payment and Deposit

 

4.1 The daily rent for the Property is calculated per every square meter of the
building area plus the public area (“Lease Area”) as follows:

 

The Lease Area of Building 2 is 15,807.21 square meters, with a rent of RMB1.1
per day per square meter.  The yearly rent (a year=365 days) shall be RMB
6,346,594.82, i.e. six million three hundred forty-six thousand five hundred
ninety four yuan eighty two fen.

 

The Lease Area of Building 3 is 17,175.4 square meters, with a rent of RMB1.45
per day per square meter.  The yearly rent (a year=365 days) shall be RMB
9,090,080.45, i.e. nine million ninety thousand and eighty yuan forty-five fen.

 

During the term of this Contract, Party B shall comply with the administrative
regulations of the Park which have been acknowledged and agreed to by the
Parties.  If Party A incurs losses due to any failure to comply with such
regulations, Party A shall have the right to deduct such losses from the deposit
upon the Parties’ written confirmation.

 

4.2 During the lease term, the rent shall remain unchanged for the first three
years and increase 9% annually from the fourth year.  The rent after the
increase shall equal to (1+9%) x the rent income for the previous year.

 

4.3 Upon execution of this Contract, Party B shall pay Party A an amount of RMB
3,000,000 (three million) as the deposit for leasing the Property (“Deposit”). 
The deposit in the amount of RMB 600,000 (six hundred thousand) as agreed in the
letter of intent between Party A and Party B shall offset such Deposit.  Party A
shall refund the Deposit without interest within 20 days after the lease is
terminated, the utility bills are paid, and the Property is properly returned. 
Party B shall pay the balance of the Deposit to Party A within 20 working days
after the date of this Contract.   Party A shall issue a receipt to Party B upon
receiving the Deposit.  Party B shall pay Party A the rent for the first quarter
upon receipt of Party A’s invoice 15 days prior to the expiration of the
rent-free period.  Subsequently, Party B shall pay Party B a lump sum as the
rent for each quarter 10 days prior to the beginning of such quarter.  Party B
shall pay liquidated damages equivalent to 0.1% of any overdue rent for every
seven days past due.

 

4.4 Party B shall remit the amount due to the following account of Party A:

Beneficiary Bank: Agricultural Bank of China Hangzhou Gaoxin Sub-branch

Account Name: Zhejiang Letong Communication Equipment Co., Ltd.

Account Number: 19-045301040006073

Tax Number: 33010077083970X

 

--------------------------------------------------------------------------------


 

Party A shall promptly notify Party B of any change to Party A’s account;
otherwise, any liabilities arising thereof shall be solely borne by Party A.

 

V. Ancillary Facilities of the Property

 

5.1 Party A shall complete the construction of basic ancillary facilities and
meet the basic conditions for delivery at the time agreed in the memorandum
attached hereto.  If the delivery is delayed because of Party A, an extended
rent-free period shall be granted to Party B and the length of such extended
period shall equal to that of the delayed period.

 

5.2 The Parties shall separately enter into a property management service
agreement with the property management agency of this Property and agree on the
property management fee.

 

5.3 Electricity: an expanded 4000KV industrial power capacity is available (the
cost of 1,000KV shall be borne by Party A; for the rest 3,000KV, 30% and 70% of
the cost shall be borne by Party A and Party B respectively).  By mutual
agreement, Party A shall be responsible for installing a standalone electric
meter for Party B, and Party B agrees that the electric charges incurred
(including the initial meter charges) shall be collected per kilo watt-hour in
accordance with the national standards.

 

5.4 Water: Party A shall be responsible for installing a standalone water meter
for Party B and Party B agrees that the water charges incurred shall be
collected per ton in accordance with the national standards.  The normal
difference between the reading of Letong’s main meter and that of all sub-meters
shall be shared reasonably by the Parties by mutual agreement.

 

5.5 Central Air-conditioning System: Party A shall be responsible for
maintaining, servicing and cleaning the central air-conditioning system.  Party
B is not required to bear any air-conditioning charges, but shall only pay
electric charges incurred from using the air-conditioner as provided in
Section 5.3.

 

5.6 Telephone: Party B shall be responsible for applying for telephone lines and
the charges incurred.  If Party A’s support is required, Party A undertakes to
provide support to facilitate Party B’s office requirements.

 

5.7 Broadband Connection (or ADSL): Party B shall be responsible for applying
for the broadband connection and the charges incurred.  If Party A’s support is
required, Party A undertakes to provide support to facilitate Party B’s office
requirements.

 

5.8 All water and electric charges actually incurred by Party B after the
delivery of the Property shall be paid to Party A within 15 days upon receipt of
the utility bills settlement statement.  For electric charges, a formal tax
invoice will be provided; for water charges, a formal tax receipt will be
provided.  If the water or electricity supply is terminated because of Party A,
Party B shall have the right not to pay the rent for the period during which the
water or electricity supply is not available.   If any losses occur to Party B’s
production or operation, Party A shall compensate Party B for such losses.

 

Party B shall bear the liquidated damages for late payment of the water or
electric charges it incurs.  If any liabilities or losses occur as a result of
the termination of water or electricity supply due to the aforementioned late
payment, such liabilities or losses shall be borne by Party B.

 

5.9 Party A agrees to provide Party B with 15 underground parking spaces and 15
above-ground parking spaces for free.  Party B shall pay RMB 100/month for any
additional underground parking space and RMB 150/month for any additional
above-ground parking space for its motor vehicles.  The parking spaces for
non-motor vehicles are free.  Party A shall ensure that 500 parking spaces for
non-motor vehicles (bicycles and electric vehicles) and 400 parking spaces for
motor vehicles (including 124 underground ones and 190 above-ground ones) are
available to Party B.  If the parking spaces are not enough, the Parties shall
jointly apply to the relevant department for more spaces.

 

--------------------------------------------------------------------------------


 

VI. Fitting-out of the Property

 

6.1 Upon execution of this Contract by the Parties, Party B may carry out
fitting-out works subject to relevant provisions in this Section.

 

6.2 Party A agrees that Party B may carry out fitting-out works for the Property
for the purpose agreed hereunder.  The fitting-out works shall not damage the
main structure of the Property and the fitting-out plan shall be reviewed and
approved by Party A in writing and submitted to relevant authorities for
examination and approval before the fitting-out works are carried out.  Subject
to the mandatory provisions of the State, Party A shall review and approve the
plan within two days.

 

6.3 All costs incurred during the fitting-out works shall be borne equally by
Party A and Party B as provided in the memorandum as attached.

 

6.4 Upon completion of the fitting-out works by Party B and acceptance of the
works by relevant authorities, relevant materials shall be filed with Party A,
including the completion-related materials and drawings.

 

6.5 Party B shall be liable for any disputes, claims, actions, arbitrations and
other issues arising out of Party B’s fitting-out works and shall bear any
losses incurred by Party A as a result.  Party A shall be liable for any
disputes, claims, actions, arbitrations and other issues arising out of Party
A’s fitting-out works and shall bear any losses incurred by Party B as a result.

 

VII. Requirements for Use and Maintenance of the Property

 

7.1 During the lease term, Party A shall check and repair the Property and the
ancillary facilities provided upon commencement of the lease once every half
year.  Party B shall provide active support and shall not obstruct the repairs. 
The costs for regular major repairs shall be borne by Party A.  If Party B finds
any part of the Property that requires Party A’s repairs, Party A shall, within
24 hours upon receipt of Party B’s notice, send personnel to carry out repairs. 
If Party B cannot use the Property because of the repairs or severe damages to
the Property, Party B shall be exempt from rent for relevant part of the
Property until the repairs are done.

 

7.2 Party B shall be responsible for the regular repairs of the fixtures and
facilities it adds to the Property.  The costs for such repairs shall be borne
by Party B.

 

7.3 All losses and repair costs incurred for the Property and related equipment
due to Party B’s improper use shall be borne by Party B.

 

7.4 During the lease term, if any government department requires rectification
and improvement of the part of the Property for which Party B carries out
fitting-out works, Party B shall make changes to the fitting-out works as
required and bear all liabilities and costs incurred from such changes.

 

VIII. Sublease

 

Without prejudice to the interests of Party A or other lessees and subject to
the purpose of this Property, Party B may sublease part of the Property or have
such part used by any other person with 30 day’s notice to Party A.  All
liabilities arising during the sublease shall be borne by Party B.  The sublease
term shall not exceed the lease term hereunder.

 

IX. Safety Responsibility

 

Party B and Party A shall be jointly responsible for fire control and security,
managing and keeping inflammable, explosive and toxic materials properly,
furnishing firefighting equipment (in addition to those required to be installed
by Party A)according to relevant regulations, and using electricity properly.

 

X. Return of Property

 

10.1 Party B shall return the Property within 10 days of expiration of the lease
term.  If Party B fails to return the Property within such period without Party
A’s consent, Party B shall pay Party A an amount equal to twice of the

 

--------------------------------------------------------------------------------


 

daily rent for the area of the Property actually possessed each day from the day
when Party B is required to return the Property to the day when Party B actually
return the Property.  During such period, Party B shall cooperate with Party A
if Party A shows a prospective lessee around the Property.

 

10.2 Before returning the Property, Party B shall clean up the Property.  The
Property shall be in usable condition when it is returned.  Both Parties shall
settle their own costs.

 

10.3 Upon expiration of this Contract, or Party B’s early withdrawal from the
Property or termination of the lease according to law, Party B is not required
to reinstate the Property, and may remove its own facilities from the Property. 
However, Party B shall not dismantle any embedded fixtures as such dismantle may
damage the Property.  For any decorations irremovable from the Property, if the
lease is terminated due to Party A’s breach of contract, Party A shall indemnify
Party B as per the residual value or present value (subject to evaluation) of
such decorations; if the lease is terminated due to Party B’s breach of
contract, Party A shall not indemnify Party B as per the residual value of such
decorations; instead, if Party A agrees to utilize such decorations, Party A
shall compensate Party B appropriately as per the present value of such
decorations; if the lease is terminated due to force majeure or any changes of
circumstances, the Parties shall jointly bear the residual value.  Upon
expiration of the Contract, for any irremovable but useful part of the Property,
if Party A agrees to utilize such part, Party A shall compensate Party B
appropriately as per the present value of such part by mutual agreement.

 

10.4 Upon termination of this Contract, Party B shall remove all of its
properties from the Property within 10 working days.  If Party B fails to do so
within such period, Party A shall have the right to remove such properties at
Party B’s expense.

 

10.5 If the registered place set forth on Party B’s business license is where
the Property is located, Party B shall complete the procedures for changing or
cancelling the registered place within 60 days upon termination of this
Contract.  If Party B fails to do so within such period causing losses to Party
A, such losses shall be borne by Party B.

 

10.6 Upon termination of this Contract, and after Party B fulfills its
obligations provided in Section 10.1, 10.2 and 10.4 and completes the procedures
for cancelling the telephone line, broadband connection and other utility
services, Party A shall refund the Deposit to Party B without interest.

 

XI. Liability to Third Parties and Damages

 

During the performance of this Contract, in the event of any third party’s
claim, litigation, arbitration and other disputes against Party A due to Party B
and/or its sub-lessee’s reason or act, any costs incurred by Party A as a
result, including without limitation any indemnification/compensation,
attorney’s fees, litigation fees, investigation fees, etc., shall be borne by
Party B, provided such costs shall not exceed Party B’s income from subleasing
all or part of the Property for the past 12 months.

 

XII. Force Majeure

 

Upon effectiveness of this Contract, if all or part of the obligations hereunder
cannot be performed because of any force majeure event, the obligated party may
be exempt from such obligations, provided that the obligated party shall
promptly notify the other party in writing as of the date of such force majeure
event and produce relevant supporting documents within 30 days.

 

XIII. Conditions for Amending or Terminating the Contract

 

13.1 During the lease term, Party B may, by three months’ notice to Party A,
increase or reduce the leased area according to its business development needs. 
In case of reduction of leased area, Party B shall pay Party A an indemnity of
three months’ rent for the reduced leased area for Party A’s vacancy loss.

 

13.2 During the lease term, this Contract shall be terminated unconditionally
under any of the following circumstances, neither party shall be liable to the
other party for breach of contract, and the rent shall be settled on a daily
basis.

 

--------------------------------------------------------------------------------


 

13.2.1 Any force majeure event provided in Section 12 hereof occurs;

 

13.2.2 The Property is confiscated by the government for public interests in
accordance with the law;

 

13.2.3 The Property is included in the buildings to be removed for government or
urban construction needs in accordance with the law;

 

13.2.4 Party A and Party B mutually agree to the termination of this Contract
and that neither party shall be liable to the other party.

 

13.2.5 Any other circumstances as provided by laws and regulations.

 

In the confiscation and removal mentioned above, Party A shall promptly notify
Party B upon confirmation by the government.  If Party A fails to do so, Party A
shall not be exempted from its obligations under either of such circumstances. 
Party A shall compensate Party B for the fitting-out, re-location and other
costs incurred by Party B with the compensation received by Party A.

 

13.3 Party A shall have the right to terminate this Contract and claim against
Party B for breach of contract under any of the following circumstances:

 

13.3.1 Party B delays paying the rent for thirty days without due cause and
fails to pay the rent after receiving Party A’s written notice of such delay;

 

13.3.2 Party B uses the Property for any illegal purpose or conducts any illegal
activities in the Property;

 

13.3.3 Party B breaches firefighting regulations and does not begin to rectify
such breach within 15 working days after the fire department issues a
rectification notice;

 

13.3.4 Any other circumstance that is attributable to Party B, in which Party A
is permitted by laws and regulations to recover the Property.

 

13.4 Party B shall have the right to terminate this Contract or not to pay the
relevant rent or request an extension of the rent-free period under any of the
following circumstances,  and hold Party A liable for breach of contract and
require Party A to indemnify Party B against the consequential losses, including
without limitation refunding the Deposit, paying additional liquidated damages
in the amount of RMB 2 million and making up the deficiency if such amount is
not sufficient to cover the losses:

 

13.4.1 The Property delivered by Party A does not conform to the provisions
hereof or the matters agreed in Appendix 2 — Memorandum have not been completed
on time, which affects Party B’s operation or production.

 

13.4.2 The Property delivered by Party A has any defect, which threatens Party
B’s safety;

 

13.4.3 Party A does not assume the repairing obligation in violation of the
provisions hereof, causing Party B’s inability to continue to use the Property.

 

13.4.4 Party A fails to provide the materials required for filing with the fire
and environmental protection departments and a delay of over fifteen days or
failure to pass the examination as well as the inspection and acceptance for
fire prevention and environmental protection due to any other cause attributable
to Party A, causing Party B’s inability to conduct research, development or
production normally; however, Party A shall not be liable for any failure to
pass the above-mentioned examination, inspection and acceptance caused by Party
B.

 

13.4.5 Any third party claims the Property, leading to Party B’s inability to
use the Property;

 

13.4.6 The Property is confiscated by the competent authority or there is any
dispute over the title of the Property;

 

--------------------------------------------------------------------------------


 

13.4.7 Any other circumstance attributable to Party A that affects Party B’s
normal research, development or production.

 

XIV. Other Responsibilities of the Parties to Be Specified

 

14.1 Party A’s Responsibilities

 

14.1.1 Party A shall undertake that the title of the Property is clear and free
of any dispute, that the Property is safe and compliant with the provisions for
fire prevention and other mandatory provisions.  In the event of any property
loss or personal injury to Party B due to the Property’s safety liability caused
by Party A, Party A shall assume such liability.  If Party A is not entitled to
lease the Property or the title of the Property is not clear, Party B shall have
the right to terminate this Contract with no liability for all damages.  In such
case, Party A shall refund the Deposit in full and pay Party B an amount of RMB
2 million as liquidated damages.  If such amount is not sufficient to cover
Party B’s losses, Party A shall make up the deficiency.

 

14.1.2 Party A shall assist Party B in applying for the business license and the
relevant application procedures required for the fitting-out works, and provide
all required documents, drawings, technical data, etc.

 

14.1.3 During the lease term, if the title of the Property changes, Party A
shall notify Party B and ensure Party B’s right to continued lease.  This
Contract shall be valid to the assignee of the Property and all rights and
obligations hereunder shall remain unchanged.  If Party B cannot continue to
lease the Property due to such change, Party A shall indemnify Party B for the
losses incurred, refund the Deposit and pay another amount of RMB 2 million as
liquidated damages.

 

14.1.4 Party A shall pay any administrative taxes and fees arising out of the
lease; if any charges that are not listed herein but related to the Property are
imposed by relevant government departments, the responsible party shall bear
such charges.

 

14.1.5 During the term of this Contract, in the event of any merger,
acquisition, insolvency, bankruptcy, liquidation relating to Party A or any
auction of the Property or any frozen property or any other circumstance that
may affect Party A’s rights and obligations or Party B’s rights hereunder, Party
A shall notify Party B in advance or notify Party B immediately upon occurrence
of such circumstances, and shall ensure Party B’s rights hereunder are not
affected by such circumstances.  If this Contract cannot be performed under any
of the above-mentioned circumstances, Party A shall refund the Deposit in full
and pay an amount of RMB 2 million as liquidated damages, and indemnify Party B
for additional charges based on the reasonable rent paid by Party B for another
property of similar type during the term of this Contract.

 

14.2 Party B’s Responsibilities

 

14.2.1 Party B shall use the Property as agreed hereunder, and undertake that
all business activities conducted within the Property are in compliance with
Chinese laws and regulations.

 

14.2.2 Party B undertakes to pay the rent, property service fee and other
charges required to be paid under this Contract within the term as agreed
hereunder.

 

14.2.3 Party B shall use the Property properly and ensure the Property is well
maintained.

 

14.2.4 Party B shall comply with the administration provisions of Party A’s
property management department.  The entrance and exit of Party B’s vehicles
shall be in compliance with the property management department’s parking
administration and arrangements.

 

14.2.5 Party B’s relevant business activities within the Property shall be in
compliance with the State’s relevant provisions.

 

--------------------------------------------------------------------------------


 

XV. Liability for Breach

 

15.1 Except as required by law or under this Contract, if Party B vacates the
Property prior to the expiration of the lease term, Party B shall terminate this
contract upon a six-month notice to Party A, pay Party A an amount of RMB 2
million as liquidated damages (such amount to be deducted directly from the
Deposit) and indemnify Party A against any losses.  If the Deposit has any
balance after such amount of liquidated damages is deducted, Party A shall
return such balance to Party B.

 

15.2 If either Party breaches the Contract during the lease term, the breaching
Party shall pay liquidated damages to the non-breaching Party as agreed
hereunder.

 

15.3 If Party A terminates this Contract except as required by law or as agreed
hereunder, Party A shall notify Party B six months in advance.  After Party B
agrees to such termination and returns the Property to Party A promptly, Party A
shall refund the Deposit in full without interest, pay an additional amount of
RMB 2 million to Party B, and indemnify Party B against any losses.

 

15.4 Under this Contract, either Party’s aggregate indemnity to the other Party
shall not exceed six months’ rent (any losses relating to the fitting-out works
against which Party B shall be indemnified and which are caused by Party B’s
inability to continue to lease the Property as agreed hereunder due to Party A’s
breach of contract or the Property’s assignment to a third party (such losses
shall be evaluated and determined by a third party appointed by both Parties and
the evaluated residual value shall be depreciated over five years) and  any
additional charges based on the reasonable rent paid by Party B for another
property of similar type during the term of this Contract are not included in
this limit).

 

XVI. Contact Information

 

Both Parties shall use the addresses expressly first above written as their
contact addresses.  In case of any change to such addresses, the Party related
to such change shall notify the other Party promptly; otherwise, the first Party
shall assume any liability arising.  If the sending Party sends a mail to the
receiving Party’s address listed above, it shall be deemed the mail is
delivered.  After Party B moves into the Property as agreed hereunder, Party B’s
address shall be the address of the Property.  Party A shall deliver relevant
notices to Party B’s administrative division.  All written communications
between the Parties shall be sent by EMS (or courier).

 

XVII. Dispute Resolution

 

Any disputes arising during the performance of this Contract shall be settled by
the Parties through consultations; if no agreement can be reached through
consultations, a suit may be filed with a people’s court in the jurisdiction
where the Property is located.

 

XVIII. Effectiveness and Miscellaneous

 

18.1 This Contract shall become effective after it is signed and sealed by the
Parties.

 

18.2 Everything involved in this Contract shall be treated as trade secrets. 
Both Parties are obligated to keep such trade secrets confidential and shall not
disclose relevant information to third parties for any reason; otherwise, the
disclosing Party shall indemnify the other Party against all loses arising out
of such disclosure.

 

18.3 If any provisions hereof are held invalid or illegal, but the force and
effect of the remaining provisions are not affected in accordance with the law,
the Parties shall continue to perform such remaining provisions.

 

18.4 Anything not covered herein shall be complemented by the Parties by
amendments.  If there is any inconsistency between the amendments and this
Contract, the amendments shall control.

 

18.5 This Contract is made out in four counterparts.  The Parties shall hold one
counterpart each; and the lease and registration departments shall also keep one
counterpart each.

 

Appendix 1: Schedule of UTStarcom’s Leased Area in Building 2

Appendix 2: Memorandum

Appendix 3: Requirements for the Reconstruction of UTStarcom’s Cafeteria

Appendix 4: Property Management Service Agreement

 

--------------------------------------------------------------------------------


 

[Signature Page]

 

The Parties:

 

Party A’s Seal:

Party B’s Seal:

Zhejiang Letong Communication Equipment Co., Ltd.

UTStarcom Telecom Co., Ltd.

 

 

Legal Representative/Head:

Legal Representative/Head:

 

 

March 7, 2011

March 7, 2011

 

--------------------------------------------------------------------------------

 